DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (2018/0138256; hereinafter Han).

Regarding claim 1, Han discloses a display panel [0002], comprising: 
an active area (Comprising AA of Figure 3) including pixels (Figure 4) arranged along a first direction and a second direction intersecting each other ([0072]: “...matrix...” interpreted as comprised of claimed intersecting first and second direction) and data lines (DL1...DLm) and gate lines (GL1...GLn) arranged to be intersected ([0072]: Corresponding to “...cross each other...”); and 
shift registers supplying a gate pulse to each of the gate lines [0090], wherein each of the shift registers includes: 
GIP circuit portions (Comprising GIP of Figure 24) dispersedly disposed in the active area ([0050]: “...display region...” equivalent to claimed active area); and 
GIP lines (Comprising those carrying VGL, VGH, CLKA, CLKB) supplying a predetermined signal to the GIP circuit portions [0126] or connecting the GIP circuit portions with each other [0077], 
the GIP lines (Comprising lines carrying VGL, VGH, CLKA, CLKB) being located between neighboring pixels along the second direction (Adjacent PIX circuit units sandwiching GIP circuit units, wherein aforementioned lines are formed).

Regarding claim 2, Han discloses the display panel of claim 1.  Han discloses the panel wherein the active area (Comprising AA of Figure 3) includes a plurality of pixels arranged along the first direction [0176] and a plurality of pixel lines sequentially defined along the second direction (Pixel circuit portions PIX in Figure 24 comprising grouping of RWBG in Figure 30); and the GIP lines (Comprising example of those carrying VGL, CLKA in Figure 24) are located between a (2n-1)-th pixel line and a 2n-th pixel line (Adjacent pixel circuit portions PIX to left and right), wherein n is a natural number greater than or equal to one (Considering aforementioned pixel circuit portions to be first and second thereof, n = 1).

Regarding claim 10, Han discloses a display device (Figure 3), comprising: 
a display panel [0002] including an active area (Comprising AA of Figure 3) including pixels (Figure 4) arranged along a first direction and a second direction intersecting each other ([0072]: “...matrix...” interpreted as comprised of claimed intersecting first and second direction) and data lines and gate lines data lines (DL1...DLm) and gate lines (GL1...GLn) arranged to be intersected ([0072]: Corresponding to “...cross each other...”); and 
a data driving circuit supplying data voltages to the data lines [0075]; and 
a gate driving circuit sequentially supplying gate pulses to the gate lines [0077], wherein 
the gate driving circuit (Figure 5) includes shift registers [0044] that supply a gate pulse to the gate lines [0090]; and each of the shift registers includes: 
GIP circuit portions (Comprising GIP of Figure 22) dispersedly distributed in the active area ([0050]: “...display region...” equivalent to claimed active area); and 
GIP lines (Comprising those carrying VGL, VGH, CLKA, CLKB of Figure 24) supplying a predetermined signal to the GIP circuit portions [0126] or connecting the GIP circuit portions to each other [0077], 
the GIP lines (Comprising lines carrying VGL, VGH, CLKA, CLKB) being selectively located only between neighboring pixels along the second direction (Adjacent PIX circuit units sandwiching GIP circuit units, wherein aforementioned lines are formed).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Beak et al. (2018/0166015; hereinafter Beak).

Regarding claim 3, Han discloses the display panel of claim 2.  Han discloses the panel wherein the display panel includes: a substrate (Comprising SUBS of Figure 21); TFTs (Comprising PIX TR) disposed on the substrate (Comprising SUBS); an interlayer insulating film (Comprising ILD of Figure 26); an anode (Comprising ANO of Figure 21) electrically connected to the corresponding TFT (Comprising PIX TR); a bank layer (Comprising BN) having an opening exposing at least a part of the anode (Comprising ANO); an organic compound layer (Comprising OL) located on the opening (Of BN); and a cathode (Comprising CAT) located on the organic compound layer (Comprising OL), wherein at least one of a planarization layer and the bank layer (Comprising BN) is removed at one end and the other end in the second direction of the active area to form an open portion (In which OL is formed).
Han does not explicitly disclose the panel wherein the interlayer insulating film covers the TFTs; and further including a planarization film covering the interlayer insulating film. 
In the same field of endeavor, Beak discloses a display device [0002] whose active area (Comprising AA of Figure 2) establishes switching transistors (Comprising TS) covered with an interlayer insulation film (Comprising 116), that is itself covered with a planarization layer (Comprising 118).  This structure is among measures taken to prevent corruption of electrical connections [0043].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Han to be modified wherein the interlayer insulating film covers the TFTs; and further including a planarization film covering the interlayer insulating film, in view of the teaching of Beak, to prevent the corruption of electrical connections. 

Regarding claim 4, Han in view of Beak discloses the display panel of claim 3.  
Han does not expressly state the panel being provided wherein the GIP line is not located in the open portion.
However, Beak’s display device [0002] comprises a pad area (Comprising PA of Figure 2) wherein an overhead portion of the planarization layer (Comprising 118) is removed, and no low-voltage supply line (Comprising 160) is formed.  By admission within the instant application of power supply voltage (lines) being among forms the GIP line may assume, Beak’s teaching of the indicated low-voltage supply line positioned in a device area other than the pad area, is interpreted as an analogous teaching of a GIP line not being located in the open portion, as claimed.  At least two mask processes are obviated by the method of manufacturing achieving this structure [0082].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Han to be modified wherein the GIP line is not located in the open portion, in view of the teaching of Beak, to simplify the method of device manufacturing.

ii.	Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Park (2016/0190228).

Regarding claim 8, Han discloses the display panel of claim 2.  Han discloses the panel wherein the pixels include sub-pixels [0073] each including a light emitting element (Comprising OLED of Figure 4) having an anode (Comprising ANO of Figure 21), a cathode (Comprising CAT), and an organic compound layer (Comprising OL) located between the anode (Comprising ANO) and the cathode (Comprising CAT).
Han does not explicitly disclose the panel wherein the active area includes an EVSS contact portion connecting the cathode and an EVSS line supplying a low potential pixel reference voltage to the cathode; and the EVSS contact portion is selectively located between the 2n-th pixel line and the (2n+1)-th pixel line that are neighboring.
However, Park discloses a display [0003] wherein the active area (Comprising AA of Figure 1A) includes an EVSS contact portion (Comprising 134b of Figure 1C) connecting the cathode (Comprising 190) and an EVSS line supplying a low potential pixel reference voltage [0161] to the cathode (Comprising 190); and the EVSS contact portion is selectively located between the 2n-th pixel line and the (2n+1)-th pixel line that are neighboring (Figure 5B: e.g. Horizontally extending, unlabeled line segment coupled to OLED cathode with which corresponding one of R.sub.ELVSS is associated [0201], corresponding to respective instances of 134b, between adjacent pixels).  This is among measures taken to prevent overcurrent [0111].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Han to be modified wherein the active area includes an EVSS contact portion connecting the cathode and an EVSS line supplying a low potential pixel reference voltage to the cathode; and the EVSS contact portion is selectively located between the 2n-th pixel line and the (2n+1)-th pixel line that are neighboring, in view of the teaching of Park, to prevent overcurrent.

Regarding claim 9, Han in view of Park discloses the display panel of claim 8.  
Han does not expressly state the panel being provided wherein the EVSS contact portion includes: at least one insulating layer interposed between the EVSS line and the cathode; and an EVSS contact hole passing through the at least one insulating layer to connect the EVSS line and the cathode.
However, Park discloses a display [0003] wherein the EVSS contact portion includes: at least one insulating layer (Comprising 186 of Figure 1C) interposed between the EVSS line (Coupled to 134b) and the cathode (Comprising 190); and an EVSS contact hole passing through the at least one insulating layer (Comprising opening in 186) to connect the EVSS line (Coupled to 134b) and the cathode (Comprising 190).  This is among measures taken to prevent overcurrent [0111].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the panel of Han to be modified wherein the EVSS contact portion includes: at least one insulating layer interposed between the EVSS line and the cathode; and an EVSS contact hole passing through the at least one insulating layer to connect the EVSS line and the cathode, in view of the teaching of Park, to prevent overcurrent.

Allowable Subject Matter
Claims 5 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, Han discloses the display panel of claim 2.  
The cited prior art fails to singularly or collectively disclose the panel wherein the GIP lines include (2n-1)-th GIP lines and 2n-th GIP lines sequentially arranged along the second direction between the (2n-1)-th pixel line and the 2n-th pixel line that are neighboring along the second direction; the (2n-1)-th GIP lines are connected to GIP circuit portions disposed in the (2n-1)-th pixel line; the 2n-th GIP lines are connected to GIP circuit portions disposed in the 2n-th pixel line; and the (2n-1)-th GIP lines and the 2n-th GIP lines are symmetrically arranged with respect to a virtual reference line extending in the first direction between the (2n-1)-th pixel line and the 2n-th pixel line that are neighboring.
Thus, claim 5 is objected to.

Regarding claim 6, Han discloses the display panel of claim 2.  
The cited prior art fails to singularly or collectively disclose the panel wherein the GIP lines include a 1-1 GIP line, a 1-2 GIP line, a 2-2 GIP line and a 2-1 GIP line sequentially arranged along the second direction between the (2n-1)-th pixel line and the 2n-th pixel line that are neighboring; the 1-1 GIP line and the 1-2 GIP line are connected to GIP circuit portions disposed in the (2n-1)-th pixel line; the 2-2 GIP line and the 2-1 GIP line are connected to GIP circuit portions disposed in the 2n-th pixel line; a same type of signal is applied to the 1-1 GIP line and the 2-1 GIP line; and a same type of signal is applied to the 1-2 GIP line and the 2-2 GIP line.
Thus, claim 6 is objected to.

Claim 7 depends from and inherits the limitations of claim 6.
Thus, claim 7 is objected to.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Seo et al. (2016/0267831) discloses a relevant teaching (Figure 4) of gate driver (e.g. GN2, GN3) positioning between adjacent pixel rows (e.g. PG2-1, PG2-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621